t c memo united_states tax_court david k wagstaff and jeffrey a davis petitioners v commissioner of internal revenue respondent docket no filed date david k wagstaff and jeffrey a davis pro sese jeannine a zabrenski and audra m dineen for respondent memorandum opinion ruwe judge the matter before us is petitioners’ motion pursuant to rule for an award of reasonable litigation or administrative costs and fees motion 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect at all relevant times for costs under sec_7430 in their motion for costs petitioners have requested dollar_figure in costs and that this court adopt a rule proposed by petitioners respondent has conceded all relevant points related to the request for dollar_figure in costs but continues to oppose petitioners’ request that this court adopt the proposed rule the primary issue before this court is whether in addition to granting petitioners’ motion for dollar_figure in costs this court should adopt petitioners’ proposed rule background petitioners were issued an ssa-1099 social_security_benefit statement by the social_security administration ssa for the tax_year that reported a workers’ compensation offset of dollar_figure which is taxable_income despite what was reported on the ssa-1099 petitioners did not receive any workers’ compensation in or for the tax_year and filed their tax_return excluding the workers’ compensation offset when petitioners filed their tax_return they included a statement notifying respondent that the ssa-1099 they had received contained incorrect information and a compensation payment history printout from the u s department of labor’s website showing that they did not receive workers’ compensation in additionally petitioners included a letter dated date from the ssa directed to the u s department of labor office of workers’ compensation benefit information requesting petitioners’ workers’ compensation benefit information in date respondent notified petitioners of certain proposed changes to their tax_return including the inclusion of the ssa-1099 income between date and date petitioners supplied multiple items to respondent from other federal agencies that showed that the ssa-1099 may have been incorrect respondent based on the position that the ssa-1099 was accurate issued a notice_of_deficiency on date determining a dollar_figure deficiency in petitioners’ tax for the tax_year petitioners claim that they were able to secure and deliver documentation to respondent at that time showing that the ssa- was incorrect but respondent appears to have lost the documentation petitioners brought this issue to senator cory booker’s office which enlisted the assistance of the taxpayer_advocate_service additionally petitioners timely filed a petition with this court on date following the intervention of the taxpayer_advocate_service respondent reversed his position issued a no change certification that petitioners’ tax_return was accepted as filed and mailed petitioners a proposed decision document reflecting his concession of the deficiency 2petitioners were residents of new jersey when they filed their petition on date petitioners filed their motion for costs under sec_7430 and rule requesting dollar_figure in costs consisting of a tax_court filing fee postage and travel_expenses petitioners additionally requested that this court adopt a rule that would be applied when two or more federal agencies provide conflicting information to a taxpayer the taxpayer discloses the conflict in his or her return the taxpayer provides documentation supporting his or her position and the taxpayer continues to respond timely to respondent under petitioners’ proposed rule if all of these requirements are met respondent would be prevented from seeking a deficiency hold the taxpayer harmless request the immediate assistance of the federal agencies involved to resolve the conflict be required to keep the taxpayer informed and provide the taxpayer with notice and an opportunity to be heard before making an assessment on date respondent replied to petitioners’ motion for costs and argued that petitioners had failed to file an affidavit attesting that they had met the net_worth requirements of u s c sec d b as required by rule b respondent conceded all other points necessary for petitioners’ motion for dollar_figure in costs to be granted additionally respondent opposed petitioners’ request that this court adopt petitioners’ proposed rule on the grounds that this court does not have jurisdiction to adopt or order respondent to adopt the proposed rule this court ordered that petitioners file a reply to respondent’s response to their motion for costs which they did on date petitioners attached as an exhibit to their reply a qualifying affidavit that demonstrated petitioners met the net_worth requirements of u s c sec d b in a second response filed on date respondent conceded that petitioners satisfied the net_worth requirement of u s c sec d b as required by rule b respondent has now conceded all points related to petitioners’ motion for dollar_figure in costs respondent continues to oppose petitioners’ request that this court adopt petitioners’ proposed rule on the grounds that this court does not have jurisdiction to adopt or order respondent to adopt the proposed rule we agree with respondent that we do not have jurisdiction to adopt petitioners’ proposed rule discussion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 it is well settled that the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress if the court does not have jurisdiction to consider an issue then despite a party’s choice of the tax_court as a forum to settle the dispute the court may not decide the issue naftel v commissioner t c pincite sec_7430 relating to administrative or litigation costs does not grant this court the authority to create and adopt the type of rule that petitioners have proposed nor does any other section of the code see 122_tc_272 determining court lacked statutory authority to award punitive_damages consequently we do not have jurisdiction to adopt such a rule we will grant petitioners’ motion for dollar_figure in costs but deny petitioners’ request that we adopt their proposed rule in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
